ON THE MERITS.
This suit challenges the validity of certain special assessments levied against the property of plaintiffs to pay for a sewer improvement in the City of Chiloquin, Klamath County. The much needed sewer has been constructed and various property owners have long been enjoying the benefits thereof. Plaintiffs made no timely objection or remonstrance and, since the city unquestionably obtained jurisdiction, we are not concerned with numerous alleged irregularities in the special assessment proceedings: Wingate v. City of Astoria, 39 Or. 603
(65 P. 982).
Many questions "thrown at us" for decision are not supported by argument or citation of authorities. They are deemed to have been waived.
Attack is centered on an item of $4,175 "for engineering, inspection and supervision" — $1,100 of which sum was paid to Councilman Jack Almeter for services as inspector. It is argued that no charter or ordinance of the defendant city authorized engineer's fees to be paid through special assessments. There is no merit in this contention. The charter *Page 450 
plainly contemplates that the council may, in its discretion, employ an engineer to oversee and superintend such construction work. Section 93 of the charter provides:
"* * the city may have the work performed by day labor under the supervision of the city engineer or an engineer employed by the city for said purpose."
There are numerous other references in the charter plainly indicating an intention that engineering fees are to be paid by assessment on property benefited by the improvement. It is true that the fees of the engineer are very high in view of the amount paid the contractor ($17,523.41) for the completion of the work, but they are not so excessive as to amount to a badge of fraud. The council has wide discretion in such matters. Engineering fees were included in the estimate and approved by resolution. Ordinance 44 adopted the plans, specifications and estimates in such resolution and ordained that the improvement be made in accordance therewith.
We think, however, that it was contrary to public policy to pay Councilman Almeter $1,100 for his services as inspector. He was employed by the city engineer "with authority of the council." Section 34 of the charter provides:
"No member of the council shall, during the period for which he is elected or serving as such, be interested in any contract the expenses of which are to be paid by the city or in any contract wherein the city is interested."
Certainly Almeter was "interested," within the meaning of the charter, in the contract which the city had for the construction of the sewer. He was the agent of the city and it does not promote the public *Page 451 
welfare to permit him to become employer and employee: Smith v.City of Albany, 61 N.Y. 444.
It is idle to argue that Almeter was not pecuniarily "interested" in a "contract wherein the city is interested" when he was being compensated as inspector at the rate of $8 per day. It is beside the question that his services may have been well worth what the city paid him. The vital point is that his employment contravenes well-established interests of society. As said in Waymire et al. v. Powell et al., 105 Ind. 328
(4 N.E. 886):
"Where public officers are authorized by law to employ others to perform services for the municipality of which they are officers, public policy forbids that they should employ one of their own number."
We see no other item objected to by appellants which merits attention.
The trial court erred in fixing the total amount of assessment. The decree used as a basis the original proposed assessment of $25,818.68 and deducted items aggregating $904.04 as invalid, whereas the total assessment, as amended, was $24,511.37. Deducting from $24,511.37 the items stricken by the trial court amounting to $904.04, from which no appeal has been taken, and the item of $1,100 invalidated by this court, the sum of $22,507.33 is found to be the correct amount of the assessment.
The decree of the lower court is modified in accordance with this opinion. Since plaintiffs were obliged to appeal from a decree erroneous in the particulars above mentioned, it is deemed equitable to award costs and disbursements to them in this court.
MODIFIED. *Page 452